PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/027,418
Filing Date: 5 Jul 2018
Appellant(s): SKF Lubrication Systems Germany GmbH



__________________
Scott T. Wakeman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 22, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 30, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Paar et al., WO 2016/176308 (U.S. equivalent Patent Publication 2018/0135801 used for paragraph designations) in view of Mohamed, U.S. Patent Publication 2011/0070113.

(2) Response to Argument
Appellant argues: Mohamed is non-analogous art
Examiner respectfully disagrees. Mohamed mentions establishing a force resisting movement of the magnet which slows movement of the poppet which may appear non-analogous to the issue with Paar. However, Paar and Mohamed both share the common issue of creating electrical current where there is no conventional power source.  Mohamed discloses in para [0039] that the generated current may be used for a variety of purposes.  Electrical energy created can be stored in storage device 116 which connects to a device that consumes electrical energy, such as a light, a compressor controller or monitoring circuitry as disclosed in para [0053].  Appellant argues one of ordinary skill would not have found the Mohamed reference before considering its relevance.  Examiner disagrees.  One of ordinary skill would have known that piezo elements and inductive elements are interchangeable for creating energy and searched both elements for that reason alone.  Appellant did not invent the inductive element energy source.  Rather, Appellant confirms in his Specification, para [0030], “These energy-generating elements function in a known manner…”. 
 	 Therefore, Mohamed is analogous art for the common issue of creating electrical energy.
Appellant argues: The record does not identify a proper reason to modify Paar
Examiner respectfully disagrees. Mohamed discloses using an inductive element to dampen a piston, but it is also known that piezoelectric elements and inductive elements are equivalent energy sources.  As mentioned above, Mohamed discloses their inductive element can also be used to generate current to be used for a variety of purposes which would include sending a signal as described in Paar et al.  Examiner uses Mohamed's disclosure of an inductive element as an alternative energy source for the purpose Paar discloses of generating a signal from a current.  Examiner interprets simplifying the Parr design by eliminating springs, an anvil and a piezoelectric element by converting the movable pin of Paar et al. to a magnet and generating an electrical current from a coil around the pin justifies switching from a piezoelectric to inductive energy source.  
	Appellant wants cited evidence to support these assertions and states personal beliefs are not a reason to modify Paar.  Examiner relies on the premise that it was known to one of ordinary skill at the time of invention that piezo elements and inductive elements were known equivalents for remote energy generation.  Of course, determining what one of ordinary skill knew at a certain time is a subjective premise.   Based on Appellant’s disclosure it appears one of ordinary skill in the art is very skillful.  Their Figure consists mostly of lines, boxes and circles to represent the apparatus.  The relatively short Specification only mentions “inductive” three times with no specific mention of how to switch between a piezo element and an inductive element in powering the invention.   Paar and Mohamed offer far more detail in their descriptions and drawings yet Appellant argues one of ordinary skill would need more evidence and direction to switch from a piezo to an inductive energy source in this case 

Appellant argues: The proposed modifications will change the principle of operation of Paar
Appellant argues Paar’s piezo element will produce a voltage as long as pressure is applied.  Examiner respectfully disagrees.  Paras [0036-0038] of Paar describe potential energy from spring 84 is first created and then released as kinetic energy to drive striking element 78 towards anvil 90/ piezoelectric element 92. This momentary striking causes deformation in piezoelectric element 92 which produces electrical energy. The striking element 78 may remain in contact with the anvil but no further electrical energy is created until the process is repeated. This appears to match the brief time a magnet moves through a coil in an inductive element as Appellant states in his arguments. 

For the above reasons, it is believed that the rejection should be sustained.
Respectfully submitted,
/MARK K BUSE/Examiner, Art Unit 3654                                                                                 /MICHAEL R MANSEN/                                                                                                        Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                   
Conferees:
/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.